Marshall, Justice.
Baker Edward Clark was convicted of kidnapping in December, 1975, and sentenced to life imprisonment. His conviction was affirmed on appeal (Clark v. State, 145 Ga. App. 119 (243 SE2d 97) (1978); 146 Ga. App. 48 (245 SE2d 337) (1978); cert. den.). He filed a petition for writ of habeas corpus in Wayne Superior Court on the ground that there is no law library at his place of confinement, Wayne Correctional Institute. On January 29,1981, that petition was denied on the basis that the petitioner’s access to legal aid was sufficient. Bounds v. Smith, 430 U. S. 817 (97 SC 1491, 52 LE2d 72) (1977).
On November 7, 1980, the appellant filed an application for appeal, which this court granted on September 30,1981. No brief or *770enumeration of errors was timely filed, and this court issued its order on November 19, 1981, requiring the appellant to file an enumeration of errors and brief no later than November 30,1981. The appellant has failed to comply with this order or offer any reason for failing to comply with the order. Accordingly, this appeal is dismissed pursuant to Rule 39 of this court. Benson v. York, 246 Ga. 751 (272 SE2d 706) (1980).
Decided January 7, 1982.
Baker Edward Clark, pro se.
Michael J. Bowers, Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.